Citation Nr: 0903347	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In this case, service connection is in effect for bilateral 
hearing loss, rated as 60 percent disabling; plantar warts of 
the left foot, rated as 10 percent disabling; varicose veins, 
right lower extremity, rated as 10 percent disabling; 
varicose veins, left lower extremity, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling.  Accordingly, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16 (2008) because his bilateral 
hearing loss is rated at 60 percent and his combined 
disability rating is 80 percent.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his hearing loss, render him unable to secure 
or follow a substantially gainful occupation.  Such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
the veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Any recent VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain a copy of 
the veteran's treatment records from the 
Memphis VA treatment facility, dated since 
December 2007.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination(s).  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.  

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (bilateral hearing loss, 
plantar warts of the left foot, varicose 
veins of the right and left lower 
extremities, tinnitus, and PTSD), as 
opposed to any nonservice-connected 
disabilities and advancing age.  Do the 
veteran's service-connected disabilities 
render him unable to secure or follow a 
substantially gainful occupation?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

